Decree of the Surrogate’s Court of Westchester county modified by striking therefrom paragraphs marked “ ninth ” and “ tenth,” and by substituting in place thereof a provision that the “ ninth ” objection of the special guardian, and the " third ” and “ fourth ” objections of the Central Union Trust Company of New York, as trustee, are disallowed. This court is of the opinion that the admissions of the testator that he had given the bank stock to his son, coupled with the surrounding circumstances, sufficiently evidenced a delivery of the subject of the gift. (Matter of Wiemann, 220 App. Div. 276.) As so modified the decree is affirmed, with taxable costs to all parties, payable out of the estate. Rich, Seeger and Scudder, JJ., concur; Scudder, J., also votes to modify the “ eighth ” paragraph of the decree in so far as it sustains the “ eighth ” objection of the special guardian and that part of the “ second ” objection of the Central Union Trust Company of New York which refers to the cheek for $17,000, and to disallow said objections. Lazansky, P. J., and Young, J., dissent, being of opinion that as to the matters referred to in the “ ninth ” and “ tenth ” paragraphs of the decree there was not a valid gift. Settle order on notice.